DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 17 February 2020.
Claims 17 – 33 are pending. Claims 1 – 16 are cancelled by Applicant.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2020 and 3 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claim.  No new matter should be entered.
“handle” – claim 1, line 4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 28, 30, and 31 are objected to because of the following informalities:
Regarding claim 28, 37 CFR 1.75(i) describes line indentations should be used to separate each element of the independent claim.  Please amend the claim with appropriate line indentations to separate each claim element as required in 37 CFR 1.75(i).  
Regarding claim 30, line 2, the limitation, “a male or female push-fitting”, should read, “a male push-fitting or a female push-fitting”, to clearly distinguish the two claim elements in the limitation.  

Regarding claim 31, line 2, the limitation, “male and female push-fittings”, should read, “the male push-fitting and the female push-fitting”, to clearly distinguish the two claim elements in the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 – 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 17, line 6, the limitation, “a SDS-type push-fitting”, is indefinite because acronyms are not allowed in the claims. Common practice dictates that a term is written in full form with the acronym in parentheses after the term.  The acronym “SDS” is additionally indefinite because the acronym is not defined by the claim or the specification and it is ambiguous as to what the acronym refers.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a SDS-type push-fitting”, to mean “a Slotted Drive System (SDS) type push-fitting”.  The acronym, “SDS”, seems to be a common term of in the art of powered drills as a bit retention system meaning “Slotted Drive System” or “Slotted Drive Shaft”.  If these two meanings are applicant’s intent in the limitation, the examiner suggests defining the acronym, “SDS”, for example, as suggested above, in the claims and the specification to clearly state the meaning of the acronym.  Since the acronym seems to be a common term of the art of powered drills, such additions to the claims and the specification would not be considered new matter.  However, if the acronym, “SDS”, has a meaning different than “Slotted Drive System”, “Slotted Drive Shaft”, or the like, one of ordinary skill in the art, since the acronym “SDS” is not defined by the claim or the specification, would not be reasonably apprised of the scope of the invention. Please note, since claims 18 – 27 and 33 depend upon claim 17, claims 18 – 27 and 33 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 17, line 8, the limitation, “a tubular extension”, is indefinite because the claim does not positively recite the limitation “a tubular extension”, and it is ambiguous whether the tubular extension is part of the invention.  That is, the claim requires the rotating part to include an extension connection mechanism engageable with the first longitudinal end of a tubular extension, but the claim does not positively recite that the tubular extension is part of the drilling tool – only that the extension connection mechanism engages an end of the tubular extension.  However, the claim further recites limitations such as “the tubular extension includes a second longitudinal end configured to engage a screw-driving element” that indicates the tubular extension is part of the invention.    Thus, the limitation, “a tubular extension”, and limitations directed towards features of the tubular extension are ambiguous whether or not they are part of the claimed invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the tubular extension”, as being part of the claimed invention but the language of the claim must be clarified to eliminate ambiguity whether or not the limitation, “a tubular extension”, and limitations directed towards features of the tubular extension are part of the claimed invention.  Please note, since claims 18 – 27 and 33 depend upon claim 17, claims 18 – 27 and 33 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 28, the independent claim is indefinite is indefinite because the independent claim lacks an identifiable preamble as required by 37 CFR 1.74. The preamble comprises a general description of all the elements or steps of the claimed combination which are conventional or known thus the claim is unclear which elements recited are conventional or known and which elements applicant considers the novelty of applicant’s invention.  Moreover, convention suggests that after the transitional phrase (i.e., comprising, consisting of, consisting essentially of) of the preamble, applicant uses a colon (:) to signify the end of the preamble.  For the purpose of compact prosecution, the examiner the claim to have the following preamble, “A tubular extension of a drilling tool comprising:”.  Please note, since claims 29 – 32 depend upon claim 28, claims 29 – 32 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 28, line 3, the limitation, “the extension connection mechanism”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the extension connection mechanism”, to mean “an extension mechanism”.  Please note, since claims 29 – 32 depend upon claim 28, claims 29 – 32 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 28, lines 6 – 7, the limitation, “the tubular extension can be removably mounted to the drilling tool over the drill bit”, is indefinite because the limitation, due to the terms, “can be”, is not positively recited thus it is ambiguous whether the limitation is part of the claimed invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the tubular extension can be removably mounted to the drilling tool over the drill bit”, to mean “the tubular extension is removably mounted to the drilling tool over the drill bit”.  Please note, since claims 29 – 32 depend upon claim 28, claims 29 – 32 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 – 32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx.

Regarding claim 28, Dierickx discloses a tubular extension (1, fig. 1B) of a drilling tool comprising: a first longitudinal end (1b, fig. 1B) configured to be removable attached to an extension connection mechanism (11, fig. 6A), and a second longitudinal end (1a, fig. 1B) configured to engage a screw driving element (3, fig. 1B), wherein the tubular extension having an elongated shape (fig. 1b), the tubular extension (1) defining a longitudinal internal bore (2, fig. 1B) that is open at the first longitudinal end (1b) and that is of a length and a diameter such that the tubular extension is removably mounted to the drilling tool over the drill bit (13, fig. 5) ([0115] describes hollow portion 2 adapted to mount over the drill bit 13 wherein fig. 7 shows sleeve 1 having the length and the diameter to mount over the drill bit 13. [0118] describes sleeve 1 is removably mounted to the drilling tool).

    PNG
    media_image1.png
    439
    134
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Dierickx et al. (US 2017/0217000 A1) – Annotated fig. 7A)]

Regarding claim 29, Dierickx discloses the longitudinal internal bore (2) includes at least two cylindrical portions (A, B, annotated fig. 7A) of different diameters, including a first portion (A, annotated fig. 7A) of larger diameter than a second diameter, and wherein the first portion (A) is at the first longitudinal end (1b).

Regarding claim 30, Dierickx discloses the second longitudinal end (1a) is configured to receive an element (Fig. 1b shows a screw received on the second longitudinal end 1a wherein the examiner deems the screw as the claimed “an element”) affixed by a male push-fitting or a female push-fitting (fig. 1b shows the screw is affixed to the second longitudinal end 1a by pushing the screw on the screw-fitting unit 3 and fitting the screw into the hexagonal key of the screw-fitting unit, as shown in fig. 7A g-g).

Regarding claim 31, Dierickx discloses the second longitudinal end (1a) is configured to receive two elements affixed by the male push-fitting and the female push-fitting, respectively (Fig. 2D shows an alternate embodiment where in the screw-fitting unit is a female push-fitting.  Fig. 2D shows two elements, a screw and a screw bit, affixed to the second longitudinal end 1a by the female push-fitting wherein the examiner deems the screw and the screw bit as the claimed “two elements”).

Regarding claim 32, Dierickx discloses the second longitudinal end (1a) has a polygonal shape in cross section (Fig. 7A g-g shows the second longitudinal end 1a having a hexagonal cross section wherein a hexagon is a polygonal shape defined as a closed plane figure bounded by straight lines – Merriam Webster dictionary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Droste (US 7,174,969 B2), in view of Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx.

Regarding claim 17, Droste discloses a drilling tool (Col. 4, l. 31; “the rotary hammer”) configured to operate in a first drilling mode with hammer action and in a second drilling mode without hammer action (Col. 6, ll. 8 – 30), said drilling tool comprising: a handle (Col. 4, ll. 31 – 34; “a rear handle”); and a front end (Shown in fig. 1) including a rotating part (36, fig. 1) including a SDS-type push-fitting configured to removably receive a drill bit (34, fig. 1) (Col. 5, ll. 12 – 16), and such that the drilling tool is configured to cause a screw-driving operation when the drill bit is received in the SDS-type push-fitting (Col. 6, ll. 8 – 18).
Droste does not explicitly disclose the rotating part including an extension connection mechanism engageable with a first longitudinal end of a tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the tubular extension includes a second longitudinal end configured to engage a screw-driving element.
However, Dierickx teaches the rotating part including an extension connection mechanism (11, fig. 5, 6A) engageable with a first longitudinal end (1b, fig. 1B, 5) of a tubular extension (1, fig. 1B) such that the tubular extension (1) extends along and around the drill bit (13, fig. 6A) received in the rotating part (11) (Shown in fig. 6A), such that the tubular extension (1) includes a second longitudinal end (1a, fig. 1B) configured to engage a screw-driving element (3, fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Droste, with the rotating part including an extension connection mechanism engageable with a first longitudinal end of a tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the tubular extension includes a second longitudinal end configured to engage a screw-driving element, as taught by Dierickx, with the motivation to provide a tubular extension with a screw-fitting or bolt-fitting socket/unit on one end and adapted to embrace a drill so that in certain types of construction work where it is necessary for the operator to drill several holes and subsequently drive fastening screws or bolts into said holes, the time to complete the operation is lessened and the work flow of the operation is more even ([0003] – [0004]).

Regarding claim 19, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.  
Droste, as modified by Dierickx, further discloses the extension connection mechanism (Dierickx – 11, figs. 5, 6A) is configured to engage the first longitudinal end (Dierickx – 1b, fig. 1B) via a male-female push-fitting (Dierickx – fig. 6 shows the first longitudinal end 1b of tubular extension 1 as the male end engaged with the female end of extension connection 11 in a male-female pushing fitting).

Regarding claim 20, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.  
Droste, as modified by Dierickx, further discloses the extension connection mechanism (Dierickx – 11, figs. 5, 6A) includes a tubular body (Dierickx – shown in figs. 5, 6A) configured to extend around part of the drill bit (Dierickx – 13, fig. 6A) and around the first longitudinal end (Dierickx – 1b, fig. 1B) of the tubular extension (Dierickx – 1, fig. 1B) (Dierickx – shown in fig. 6A).

Regarding claim 21, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.  
Droste, as modified by Dierickx, further discloses the extension connection mechanism (Dierickx – 11, figs. 5, 6A) includes a biased retention ball (Dierickx – 8b, fig. 6A) movable into a recess (Dierickx – 5a, fig. 1B) defined by the first longitudinal end (Dierickx – 1b, fig. 1B) of the tubular extension (Dierickx – 1, fig. 1B).

Regarding claim 22, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.  
Droste, as modified by Dierickx, further discloses the extension connection mechanism (Dierickx – 11, figs. 5, 6A) includes an inwardly biased retention ball (Dierickx – 8b, fig. 6A) movable into a recess (Dierickx – 5a, fig. 1B) defined by the first longitudinal end (Dierickx – 1b, fig. 1B) of the tubular extension (Dierickx – 1, fig. 1B).

Regarding claim 23, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.  
Droste, as modified by Dierickx, further discloses the extension connection mechanism (Dierickx – 11, figs. 5, 6A) includes an inwardly biased retention ball (Dierickx – 8b, fig. 6A) movable into any one of a plurality of recesses (Dierickx – 5a, fig. 1B) defined by the first longitudinal end (Dierickx – 1b, fig. 1B) of the tubular extension (Dierickx – 1, fig. 1B).

Regarding claim 33, an assembly comprising the drilling tool of claim 17 (See claim 17) and the tubular extension of claim 28 (See claim 28).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Droste (US 7,174,969 B2), in view of Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx, in further view of Neitzell et al. (US 2013/0221058 A1), hereinafter Neitzell.

Regarding claim 23, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.
Droste, as modified by Dierickx, does not explicitly disclose the extension connection mechanism includes an O-ring seal configured to engage the drill bit, and wherein the extension connection mechanism defines an internal annular groove configured to receive the O-ring seal.
However, Neitzell teaches the extension connection mechanism (38, fig. 3) includes an O-ring seal (42, fig. 3) configured to engage the drill bit ([0016], ll. 6 – 7), and wherein the extension connection mechanism (38) defines an internal annular groove configured to receive the O-ring seal ([0015], ll. 3 – 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Droste, as modified by Dierickx, with the extension connection mechanism includes an O-ring seal configured to engage the drill bit, and wherein the extension connection mechanism defines an internal annular groove configured to receive the O-ring seal, as taught by Neitzell, with the motivation to frictional engage the drill bit for holding the extension connection to the drill bit and the rotary hammer ([0016], ll. 6 – 7).

Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Droste (US 7,174,969 B2), in view of Dierickx et al. (US 2017/0217000 A1), hereinafter Dierickx, in further view of Mergener (US 9,623,545 B2).

Regarding claim 25, Droste, as modified by Dierickx, discloses the invention as recited in claim 17.
Droste further discloses a mode selector (21, fig. 2) operable to enable user selection of the first drilling mode and the second drilling mode (Col. 6, ll. 8 – 30; the first drilling mode – “a hammer drilling mode”, and the second drilling mode – “a drilling only mode”).
Droste, as modified by Dierickx, does not explicitly disclose a speed selector operable to enable user selection of a first speed for hammer drilling with a high impact force and fast screw driving, and a second lower speed for slow high-torque screw driving and hammer drilling with a lower impact force.
However, Mergener teaches a speed selector (140, fig. 1; col. 6, ll. 4 – 8 implies the torque adjustment dial 140 is used to select the torque and/or speed setting for the hammer drill) operable to enable user selection of a first speed for hammer drilling with a high impact force and fast screw driving, and a second lower speed for slow high-torque screw driving and hammer drilling with a lower impact force (Col. 3, ll. 49 – 54 describes the torque adjustment dial allows a user to select a specific amount of torque for a given application wherein col. 6, ll. 4 – 8 implies the torque adjustment dial 140 is used to select the torque and/or speed setting for the hammer drill) (Please note, the impact force is dependent on the speed of  the motor. Specifically, when the motor speed is reduced, the speed of the piston and the force applied to the impacting mass are reduced. As a result, at lower motor speeds, the impact force of the hammering mechanism is reduced. Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Mergener with the invention of Droste, the low speed, high torque mode would have a low impact force and the high speed, low torque mode would have a higher impact force in comparison to the lower speed, high torque mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Mergener, with a speed selector operable to enable user selection of a first speed for hammer drilling with a high impact force and fast screw driving, and a second lower speed for slow high-torque screw driving and hammer drilling with a lower impact force, as taught by Mergener, with the motivation to allow the user to select the proper torque and speed of the drilling tool in regards to the needs of the drilling operation and thus improve efficiency of the drilling operation.

Regarding claim 26, Droste, as modified by Dierickx, as further modified by Mergener, discloses the invention as recited in claim 25.
Droste, as modified by Dierickx, further discloses a motor (Droste – col. 4, l. 35; “the electric motor”) operably connected to the rotating part (Droste – 36, fig. 1, and Dierickx – 11, figs. 5, 6A) to drive rotation of the rotating part (Droste – 36, and Dierickx – 11) and a trigger supported on the handle (Droste – col. 4, ll. 34 – 35).
Droste, as modified by Dierickx, does not explicitly disclose the motor is a brushless motor and the brushless motor connected by a microcontroller  to the mode selector, the speed selector, and to a trigger.
Mergener teaches the brushless motor (Mergener – 110, fig. 1) and the brushless motor (Mergener – 110) connected by a microcontroller (Mergener – 200, fig. 1) to the mode selector (Mergener – 135, fig. 1), the speed selector (Mergener – 140, fig. 1), and to a trigger (Mergener – 150, fig. 1).
Because the motor of Droste and the brushless motor of Mergener both function to power a drilling tool by providing rotational output from an output shaft, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the motor of Droste for the brushless motor of Mergener to achieve the predictable result of powering the drilling tool by providing rotational output from an output shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Droste, as modified by Dierickx, as further modified by Mergener, with the brushless motor connected by a microcontroller  to the mode selector, the speed selector, and to a trigger, as taught by Mergener, with the motivation to link all processes of the drilling tool to a microcontroller coordinates these processes via firmware, applications, program data, filters, rules, program modules, and other executable instructions to coordinate the process of the tool more quickly than can be done manually by a user and in a more efficient manner.

Regarding claim 27, Droste, as modified by Dierickx, as further modified by Mergener, discloses the invention as recited in claim 26,
Droste, as modified by Dierickx, further discloses the rotating part (Droste – 36, fig. 1, and Dierickx – 11, figs. 5, 6A) and the extension connection mechanism (Dierickx – 11, figs. 5, 6A) are configured to not transmit hammer action to the tubular extension (Dierickx – 1, fig. 1B) (Droste – col. 5, ll. 61 – 64 describes when the mode change ring 72 is in the rearward position, no hammering occurs thus the rotating part 36 or Droste and 11 of Dierickx and extension connection mechanism 11 of Dierickx would not transmit hammer action to the tubular extension 1 of Dierickx).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Droste (US 7,174,969 B2), in view of Ringler (US 5,313,680).

Regarding claim 17, Droste discloses a drilling tool (Col. 4, l. 31; “the rotary hammer”) configured to operate in a first drilling mode with hammer action and in a second drilling mode without hammer action (Col. 6, ll. 8 – 30), said drilling tool comprising: a handle (Col. 4, ll. 31 – 34; “a rear handle”); and a front end (Shown in fig. 1) including a rotating part (36, fig. 1) including a SDS-type push-fitting configured to removably receive a drill bit (34, fig. 1) (Col. 5, ll. 12 – 16), and such that the drilling tool is configured to cause a screw-driving operation when the drill bit is received in the SDS-type push-fitting (Col. 6, ll. 8 – 18).
Droste does not explicitly disclose the rotating part including an extension connection mechanism engageable with a first longitudinal end of a tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the tubular extension includes a second longitudinal end configured to engage a screw-driving element.
However, Ringler teaches the rotating part including an extension connection mechanism (12, 14, fig. 2) engageable with a first longitudinal end (36, fig. 2) of a tubular extension (16, fig. 2) such that the tubular extension (16) extends along and around the drill bit (39, fig. 2) received in the rotating part (12,14, fig. 2) (Shown in fig. 1), such that the tubular extension (16) includes a second longitudinal end (34, fig. 2) configured to engage a screw-driving element (40, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Droste, with the rotating part including an extension connection mechanism engageable with a first longitudinal end of a tubular extension such that the tubular extension extends along and around the drill bit received in the rotating part, such that the tubular extension includes a second longitudinal end configured to engage a screw-driving element, as taught by Ringler, with the motivation to provide a combination drilling and wrenching tool which is simple in construction, which is inexpensive to manufacture, and which is capable of a long life of useful service (Col. 1, ll. 46 – 48).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Droste (US 7,174,969 B2), in view of Ringler (US 5,313,680), in further view of Chao (US 2007/0160435 A1).

Regarding claim 18, Droste, as modified by Ringler, discloses the invention as recited in claim 17. 
 	Droste, as modified by Ringler, further discloses a connector mechanism wherein the extension connection mechanism (12, 14, fig. 2) has a polygonal shape in cross section (Shown in fig. 12), and the first longitudinal end (36, fig. 2) of the tubular extension (16, fig. 2) includes inner walls that correspond to the polygonal shape (Shown in fig. 7).
Droste, as modified by Ringler, does not explicitly disclose the first longitudinal end of a tubular extension has a polygonal shape in cross section, and the extension connection mechanism includes inner walls that correspond to the polygonal shape.
However, Chao teaches the first longitudinal end (52, fig. 2) of a tubular extension (52, 54, fig. 2)  has a polygonal shape in cross section (Shown in fig. 2), and the extension connection mechanism (12, fig. 2) includes inner walls that correspond to the polygonal shape ([0013], ll. 1 – 3) (Please note, Chao is being relied upon only to show the connection mechanism between the first longitudinal end of the tubular extension and the extension connection mechanism).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Droste, with the first longitudinal end of a tubular extension has a polygonal shape in cross section, and the extension connection mechanism includes inner walls that correspond to the polygonal shape, as taught by Ringler, with the motivation to provide a connection mechanism that can easily and quickly couple the tubular extension with the extension connection mechanism and likewise, easily and quickly decouple the tubular extension with the extension connection mechanism by use of a moveable socket that prevents excessive wear on an inwardly biased retention ball and the tubular extension.
Moreover, in an alternate rejection, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have rearranged, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In Einstein, appellant’s invention, directed towards grinding machines, comprised a sleeve connected with a spindle and rotating at the same rate as the spindle and having another element in the form of a ring surrounding one end of the sleeve element containing a cam follower which fits into a cam groove which surrounds the sleeve element in such a way as to cause, when the ring element is firmly held in one position, the sleeve element and the spindle to move forward and backward as the cam follower passes through the cam groove.  The Court of Appeals held that the Linton and Gordon references disclosing the elements arranged opposite of those of the appellant (that is, the outer element bearing the cam follower is attached to the spindle and moves with it, while the inner sleeve bearing the cam groove is stationary) fully anticipates appellant’s claims and that the transposition of these elements is obvious, and does not constitute invention.  In the instant application, applicant’s invention comprises a connector mechanism wherein the first longitudinal end of a tubular extension has a polygonal shape in cross section, and the extension connection mechanism includes inner walls that correspond to the polygonal shape.  The Ringler reference discloses a connector mechanism wherein the extension connection mechanism has a polygonal shape in cross section and the first longitudinal end of the tubular extension includes inner walls that correspond to the polygonal shape – or in other words, arranged opposite to those of applicant’s connector mechanism.  Thus, using the same reasoning as In re Einstein, the transposition of these elements or mere reversal of the essential working parts is obvious to one having ordinary skill in the art and does not constitute invention.  
Please note that in the instant application, applicant has not disclosed any criticality or unexpected results for the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        6 April 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731